In a proceeding under section 330 of the Election Law, to validate the petitions designating Ronald W. Lamib, John A. Carroll and Ellen Seid as nominees, .to be voted upon at the forthcoming .primary election, for the party positions of committeemen and committeewoman, respectively, of the County Committee of the Republican party from election districts in •the City of Glen Cove, County of Nassau, the said candidates appeal from an order of the Supreme Court, Nassau County, entered August 23, 1963, upon the decision of the court after a hearing, which dismissed the petition in this proceeding, Order reversed on the law and the facts, without costs, -and matter remitted to the Special Term for a hearing on the merits and for further proceedings not inconsistent herewith. The Special Term dismissed the petition in this proceeding on two grounds: (1) that the copy of the papers served upon respondents failed to contain a conformed copy of the verification which was in fact attached to the original petition; and (2) that the designating petitions, as delivered in sealed envelopes to the Board of Elections, consisted, of many loose sheets which were not bound or stapled together, even though they were numbered consecutively. In our opinion, these omissions constituted mere irregularities which in no way affected the substance or the validity of the petitions. It is to be noted that the statute (Election'Law, § 136, sulbd. 1) does not make the requirement of “ binding together” mandatory; nor does the statute preclude the court, by reason of the failure to physically join the consecutively numbered loose sheets, from treating them as valid petitions. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.